Case: 15-12262    Date Filed: 12/29/2015   Page: 1 of 5


                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12262
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:13-cv-00254-MP-GRJ



ASHLEY PRUNTY,

                                                       Petitioner - Appellant,

versus

ACTING COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                                                       Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (December 29, 2015)

Before TJOFLAT, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-12262     Date Filed: 12/29/2015   Page: 2 of 5


      Ashley Prunty appeals the district court’s order affirming the Social Security

Commissioner’s denial of her application for supplemental security income (SSI)

benefits. Ms. Prunty argues that the administrative law judge erred in finding that

she failed to demonstrate a mental impairment sufficient to meet the requirements

of Listing 12.05(C) for intellectual disability. Additionally, Ms. Prunty argues that

the ALJ erred in failing to fully and fairly develop the record through consultation

with another medical expert to determine her IQ. After a review of the record and

the parties’ briefs, we affirm.

                                          I

      Ms. Prunty received SSI benefits based on childhood disability resulting

from a communication disorder.         Once she turned 18, her eligibility was re-

determined under the rules for determining disability. In June of 2011, Ms. Prunty

was no longer found to be disabled, and this determination was upheld at the

reconsideration stage.

      An ALJ found that she suffered from the following severe impairments:

neurofibromatosis; borderline intellection functioning; asthma; mild rotoscolliosis;

and straightening of lumbar lordosis. Despite those findings, the ALJ found that

Ms. Prunty did not have an impairment or combination of impairments that met or

medically equaled a listed impairment, and found that she was not disabled.




                                          2
               Case: 15-12262     Date Filed: 12/29/2015   Page: 3 of 5


      Although the ALJ noted that Ms. Prunty’s IQ was twice rated above 70, he

found the record did not support a finding of deficits in adaptive functioning

required under Listing 12.05. The ALJ found jobs in the national economy that a

person of Ms. Prunty’s capacities could perform. Accordingly, the ALJ found that

Ms. Prunty’s disability ended in June of 2011, and that she had not become

disabled again after that date.

        The Appeals Council denied Ms. Prunty’s request for review of the ALJ’s

determination. Ms. Prunty then filed suit in district court, seeking review of the

ALJ’s determination. The district court upheld the ALJ’s determination that Ms.

Prunty was not disabled. She now appeals.

                                          II

      Generally, when the ALJ denies benefits and the Appeals Council denies

review, we review the ALJ decision as the Commissioner’s final decision. See

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). In such a case, this Court

reviews the Commissioner’s decision to determine if it is supported by substantial

evidence and based on proper legal standards, and reviews de novo the district

court’s decision on whether substantial evidence supports the Commissioner’s

decision. See Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      An individual claiming SSI benefits bears the burden of proving that she is

disabled, and is responsible for producing evidence to support her claim. See


                                          3
              Case: 15-12262    Date Filed: 12/29/2015   Page: 4 of 5


Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). Ms. Prunty has claimed

that she suffers from an intellectual disability under Listing 12.05, which requires

“deficits in adaptive functioning initially manifested . . . before age 22,” an IQ

between 60 and 70, “and a physical or other mental impairment imposing an

additional and significant work-related limitation of function.” See 20 C.F.R. §

404, Subpt. P, App. 1. The Social Security Administration’s Program Operations

Manual System (“POMS”) defines “adaptive functioning” as an “individual’s

progress in acquiring mental, academic, social and personal skills as compared

with other unimpaired individuals of his/her own age.”                  POMS DI

24515.056(D)(2).

      As an initial matter, we do not address Ms. Prunty’s arguments regarding the

need for standardized tests to determine her adaptive functioning because she

failed to raise these issues before the district court. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004). That matter aside, substantial

evidence supported the ALJ’s finding that Ms. Prunty lacked sufficient deficits in

adaptive functioning, as shown by her abilities to cook simple meals, do household

chores, drive a car by herself, take care of a dog, babysit children, and work part-

time at McDonald’s. See Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)) (defining

substantial evidence as more than a scintilla, but less than a preponderance. It is


                                         4
                 Case: 15-12262   Date Filed: 12/29/2015   Page: 5 of 5


such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.)

      Ms. Prunty also argues that the ALJ erred in failing to consult another

medical expert to determine her IQ. The ALJ, however, was correct in finding that

there was sufficient evidence to determine whether Ms. Prunty was disabled, and

that an additional evaluation by a medical expert was neither necessary nor

required. The ALJ considered the record, which included opinions and records

from Ms. Prunty’s treating physicians; the testimony of Ms. Prunty and her

mother; two consultative psychological evaluations; and the opinions of two state

agency psychologists. Although an ALJ is responsible for developing a full and

fair record, the burden is still on the claimant to prove she is disabled. See

Barnhart, 355 F.3d at 1276. Here, the record contained the multiple IQ tests that

Ms. Prunty had taken. Even if another medical expert had been called upon to

evaluate her potential disability, Ms. Prunty would not have qualified for SSI

benefits based on her failure to show deficits in her adaptive functioning.

                                         III

      Because substantial evidence supported the ALJ’s finding that Ms. Prunty

was not disabled, the district court did not err in upholding the ALJ’s decision.

Accordingly, we affirm.

      AFFIRMED.


                                          5